     Case 2:19-cv-07063-PJW Document 28 Filed 08/19/20 Page 1 of 1 Page ID #:2465



 1
 2                                                                            JS-6
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10   BRYANT J.,                                         )   Case No. CV 19-07063-PJW
                                                        )
11                         Plaintiff,                   )
                                                        )   J U D G M E N T
12                  v.                                  )
                                                        )
13   ANDREW M. SAUL,                                    )
     COMMISSIONER OF THE                                )
14   SOCIAL SECURITY ADMINISTRATION,                    )
                                                        )
15                         Defendant.                   )
                                                        )
16
17          In accordance with the Memorandum Opinion and Order filed
18   herewith,
19          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20   the Social Security Administration is reversed and the case is
21   remanded for further proceedings consistent with the Memorandum
22   Opinion and Order.
23
            DATED: August 19, 2020
24
25
26                                                PATRICK J. WALSH
                                                  UNITED STATES MAGISTRATE JUDGE
27
28   O:\PJW\ECF Ready\Bryant J Judgment (19-7063).wpd
